                                                                                             FILED
                                                                                    2019 Nov-06 PM 02:54
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

 JEREMY SWAFFORD                            )
                                            )
       Plaintiff,                           )
                                            )
 v.                                         )    Case No. 2:19-cv-1320-LCB-JEO
                                            )
 GOVERNOR KAY IVEY,                         )
                                            )
       Defendant.                           )

                             ORDER OF DISMISSAL
      The magistrate judge filed a report on October 16, 2019, recommending this

action be dismissed without prejudice for the plaintiff’s failure to prosecute. (Doc.

4). Specifically, the magistrate judge found that the Plaintiff failed to sign and return

the Prisoner Consent Form for the payment of the filing fee. Although the magistrate

judge advised the Plaintiff of his right to file specific written objections within

fourteen (14) days, no objections have been received by the Court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report is

hereby ADOPTED and the recommendation is ACCEPTED. Therefore, the Court

DISMISSES this action WITHOUT PREJUDICE for the plaintiff’s failure to

prosecute.

      For information regarding the cost of appeal, see the attached notice.
DONE and ORDERED this November 6, 2019.



                       _________________________________
                       LILES C. BURKE
                       UNITED STATES DISTRICT JUDGE




                           2
                         United States Court of Appeals
                                Eleventh Circuit
                             56 Forsyth Street, N.W.
                             Atlanta, Georgia 30303

David J. Smith                                                            In Replying
                                                     Give Number
Clerk of Court                                                            of Case and
                                       Names of Parties


        NOTICE TO PRISONERS CONCERNING CIVIL APPEALS


       The Prison Litigation Reform Act of 1995 (effective April 26, 1996) now
REQUIRES that all prisoners pay the Court’s $500 docket fee plus $5 filing fee (for
a total of $505) when appealing any civil judgment.

        If you wish to appeal in a civil case that Act now requires that upon filing
a notice of appeal you either:

      (1)   Pay the total $505 fee to the clerk of the district court from
            which this case arose; or

      (2)   arrange to have a prison official certify to the district court
            from which the appeal arose the average monthly deposits
            and balances in your prison account for each of the six
            months preceding the filing of a notice of appeal.

      If you proceed with option (2) above, the Act requires that the district court
order you to pay an initial partial fee of at least 20% of the greater of either the
average monthly deposits or of the average monthly balances shown in your prison
account. The remainder of the total $505 fee will thereafter be deducted from your
prison account each month that your account balance exceeds $10. Each such
monthly deduction shall equal 20% of all deposits to your prison account during the
previous month, until the total $505 fee is paid. (If your prison account statement
shows that you cannot pay even the required initial partial fee, your appeal may
nevertheless proceed, BUT THE TOTAL $505 FEE WILL BE ASSESSED
                                          3
AGAINST AND WILL BE DEDUCTED FROM FUTURE DEPOSITS TO YOUR
PRISON ACCOUNT.)

      Fees are not refundable, regardless of outcome, and deductions from your
prison account will continue until the total $505 fee is collected, even if an appeal is
unsuccessful.


                                                           David J. Smith
                                                           Clerk of Court

                                                                      PLRA Notice




                                           4
